DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 11/11/2020. The response presented amendment to claims 1-3, 8, 11-12 and 17 is hereby acknowledged. No new matter is introduced.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/11/2020, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts includes US 20070261487 A1 and US 20160041024 A1. 
US 20070261487 A1 discloses a level sensor for providing an indication of liquid level in a container comprising: an ultrasonic transducer for emitting an ultrasonic signal to the surface of the liquid and for detecting a return signal, reflected from the surface, a controller that instructs the transducer to emit ultrasonic signals and receives an indication that a return signal has been detected, the controller comprising a timer for measuring the time period between emission of the ultrasonic signal and receipt of a return signal, the determined time period providing an indication of the liquid level, and a radio transmitter that receives an indication of the liquid level and transmits a radio liquid level signal comprising the level indication to a remote output unit.
US 20160041024 A1 discloses an ultrasonic sensor subassembly configured to form an ultrasonic sensor upon coupling to a tank having a tank wall, the ultrasonic sensor subassembly comprising: a sensor subassembly housing; a planar piezoelectric element located within the 
The prior arts separately or in combination do not appear to teach one or more scattering structures to reflect away unwanted scattered ultrasonic signals reflected from the surface of the material  from being directed back to the surface of the material, wherein the one or more scattering structure have a wedge- shaped scatter surface or a cone/dome-shaped scatter surface in combination with the specific details of claim 1; and  a flat mirror positioned at an angle with respect to the face surface of the ultrasonic transducer for reflecting and directing the ultrasonic signal to the surface of the liquid, wherein the ultrasonic signal is reflected from the surface of the liquid and from the flat surface of the mirror and received by the ultrasonic transducer; and a plurality of sound traps within the housing to decouple the transducer  unwanted vibrations of the container from the ultrasonic transducer in combination with the specific details of claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861  


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861